Citation Nr: 0704344	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-44 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking an earlier effective date for the grant of 
service connection for schizoaffective disorder based on 
allegations of clear and unmistakable error (CUE) in November 
1982 and May 1990 rating decisions that had denied reopening 
claims of service connection for schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to November 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  An April 2001 rating 
decision determined the veteran was incompetent and appointed 
a custodian to handle his personal affairs.

Although the RO denied reopening the veteran's claim in June 
2004, it also implicitly reopened the claim because it 
decided the underlying claim on the merits.  The question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.


FINDINGS OF FACT

1. A rating decision in July 2002, from which the veteran 
initiated, but did not perfect, an appeal, found that there 
was no CUE in previous November 1982 and May 1990 decisions 
that denied reopening a claim of service connection for a 
mental disorder, and consequently denied an effective date 
prior to July 15, 1999 for the grant of service connection 
for schizoaffective disorder.

2. The veteran's instant claim to reopen raises allegations 
of CUE in the November 1982 and May 1990 decisions that were 
previously adjudicated.


CONCLUSION OF LAW

The claim seeking to reopen a claim of CUE in November 1982 
and May 1990 decisions lacks legal merit and such claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 5109A, 5110, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.156, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Given that the veteran's claim is being denied based on its 
lack of legal merit, a discussion of the impact of the VCAA 
is unnecessary.  Since resolution of this claim is based on 
interpretation of statute, regulations, and case law, rather 
than on consideration of the factual evidence, the VCAA does 
not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board notes that the veteran has alleged that he did not 
appeal the July 2002 rating decision that denied his 
allegations of CUE because his wife never gave him the July 
2002 statement of the case (SOC).  The veteran was deemed 
incompetent in April 2001; at the time the July 2002 SOC was 
issued, his brother was his appointed custodian and was sent 
copies of both the rating decision and the SOC.  Nothing in 
the record, such as mail returned as undeliverable, suggests 
these documents were not received by the veteran's custodian.  
The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  A statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  YT, 9 Vet. App. 
at 199.  Thus, the veteran's allegation that his wife (who 
was not his custodian in July 2002) did not give him a copy 
of the SOC does not establish that there was an irregularity 
in the administrative process that prevented him from 
completing an appeal of the July 2002 decision.  

B. Factual Background, Legal Criteria, and Analysis

Historically, the veteran's original claim of service 
connection for a mental disorder was denied in January 1978.  
Rating decisions in November 1982 and May 1990 found the 
veteran had not submitted new and material evidence and 
declined to reopen his claim of service connection.  He did 
not appeal these decisions and they became final.  
38 U.S.C.A. § 7105.

A February 2001 rating decision granted service connection 
for schizoaffective disorder, evaluated at 100 percent, 
effective from July 15, 1999, the date of the veteran's claim 
to reopen.  

In a July 2001 notice of disagreement (NOD), the veteran 
alleged he was entitled to an earlier effective date for the 
grant of service connection for schizoaffective disorder 
because November 1982 and May 1990 rating decisions contained 
CUE.  His CUE claim asserted that the RO erred in deciding 
earlier claims to reopen because it failed to fulfill its 
duty to assist by not requesting relevant medical records he 
alleged would have shown he was entitled to service 
connection prior to July 15, 1999.  

In a July 2002 rating decision and SOC, the RO denied an 
earlier effective date based on a finding that there was no 
CUE in the prior rating decisions.  The veteran, through his 
custodian, was properly notified of the decision and of his 
appellate rights.  He did not perfect an appeal by timely 
filing a substantive appeal after the SOC was issued.  
Accordingly, both the February 2001 and July 2002 rating 
decisions are final.  38 U.S.C.A. § 7105.

In November 2003, the veteran filed a claim to reopen his 
claim seeking an earlier effective date for the grant of 
service connection for schizoaffective disorder based on the 
same allegations of CUE that he raised in his July 2001 NOD.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Where evidence establishes that there was CUE in a prior 
decision, the decision containing CUE will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  For there to be a valid claim of CUE either the 
correct facts, as they were known at the time of the original 
decision, were not before the adjudicator or the legal 
provisions effective at that time were improperly applied.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  A 
breach of a duty to assist cannot constitute CUE and "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Only a 
request for revision based on CUE can result in the 
assignment of an effective date earlier than the date of a 
final decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The veteran's claim to reopen a prior CUE claim lacks legal 
merit.  Once there is a final decision on the issue of CUE, 
that particular claim of CUE is collaterally estopped from 
being raised again.  Russell, 3 Vet. App. at 315.  Hence, 
there cannot be a valid claim to reopen a previously raised 
CUE claim.

Previously, the Court of Appeals for Veterans Claims (Court) 
had indicated (in dictum) that it might be possible to reopen 
a CUE claim by submitting new and material evidence that 
shows the correct facts, as known at the time of the initial 
denial, were not before the RO, such as evidence that was 
constructively of record at the time of the original 
decision.  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  
However, a subsequent Court decision specifically noted this 
possibility and provided the following comment:  "To speak 
of reopening a CUE claim with new and material evidence would 
thus seem to be a contradiction in terms because reopening 
cannot establish an effective date earlier than the date of 
the claim to reopen, and could never establish the effective 
date that a successful CUE claim would provide."  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  Hence, the Court held 
that a claim to reopen a previously raised CUE claim is 
collaterally estopped from being brought; the claimant is 
attempting to relitigate the same issue based upon the same 
evidence.  See id. at 341; see also Hazan v. Gober, 10 Vet. 
App. 511, 520-21 (1997).  

Here, the veteran is attempting to relitigate the issue of 
whether an alleged failure of a duty to assist in previous 
claims constituted CUE.  He is collaterally estopped from 
raising that issue again.  The only way the veteran could 
raise a legally valid claim for an earlier effective date 
prior to the date of any final decision is if he filed a new 
CUE claim that alleged a different error of fact or law in a 
final decision that was made prior to July 15, 1999.  See 
Rudd, 20 Vet. App. at 299-300.  He has not done so; hence, 
his claim to reopen his CUE claim to establish an earlier 
effective date lacks legal merit.  

The law is dispositive in this matter and the claim to reopen 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

The appeal to reopen a claim for an earlier effective date 
for the grant of service connection for schizoaffective 
disorder based on allegations of CUE in prior rating 
decisions is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


